Proceeding to discipline an attorney. The official referee to whom this matter was referred has found the respondent guilty on four charges, as to three of which he recommends disbarment and as to one a censure. The first charge made against the respondent is that he was engaged by one of his clients to organize a corporation; that he asked for and received a check in the sum of sixty dollars to cover the disbursements of filing the certificate of incorporation and paying the necessary tax thereon; that he prepared the certificate but never filed the same and advised his client that the corporation had been organized and delivered to him the corporate seal; and that he converted to his own use the sum of sixty dollars which was paid to him to cover disbursements. The evidence fully supports this charge and the recommendation of the official referee in regard thereto is confirmed. Another charge made against the respondent is that he converted money delivered to him by another client for a specific purpose. The evidence fully supports this charge and the recommendation of the official referee in respect thereto is confirmed. We find, however, that the fourth or Daly charge is not supported by the evidence. In that particular instance, the respondent received a retainer in partial payment for his services in an attempt to secure the reinstatement of his client to the police force of the city of New York. After investigation, it was apparent that any effort to have him reinstated would be fruitless, and he made an agreement in writing to repay in installments a part of the retainer received. He failed to make these payments. The evidence establishes nothing more than a civil debt. The disposition made of the charges involved in the conversion of his clients’ funds makes it unnecessary to pass upon the charge as to delay in paying over money to a client and the issuance of a cheek without sufficient funds to cover the same. The report of the official referee to the extent that it recommends disbarment is confirmed, the respondent is disbarred, and his name is ordered to be struck from the roll of attorneys. The motion to amend the petition is granted and the petition is amended accordingly. Present — Hagarty, Carswell, Johnston, Taylor and Close, JJ.